THE THIRTEENTH COURT OF APPEALS

                                    13-18-00500-CV


                  Cosmopolitan Group, Ltd. d/b/a Legacy Funeral Home
                                           v.
                                 Guadalupe Cazares


                                   On Appeal from the
                   County Court at Law No 1 of Hidalgo County, Texas
                           Trial Cause No. CL-18-0347-A-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against party

incurring same.

      We further order this decision certified below for observance.

December 13, 2018